Citation Nr: 0516721	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-28 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C. § 1318.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (the RO).

Procedural history

The veteran served on active duty from November 1943 to May 
1946.  He died in October 2002.  The appellant is his 
surviving spouse.

In November 2002, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310 
together with her claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318.  The January 2003 rating decision 
denied both claims.  The appellant disagreed with the January 
2003 rating decision and initiated this appeal.  The appeal 
was perfected by the appellant's timely submission of her 
substantive appeal (VA Form 9) in August 2004.

The appellant presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in February 2005.  A 
transcript of this hearing has been associated with the 
appellant's VA claims folder.  


FINDINGS OF FACT

1.  The veteran died in October 2002 at the age of 76; his 
death certificate lists the immediate cause of death as 
respiratory failure, which was due to cardiac failure, 
chronic obstructive pulmonary disease (COPD), and coronary 
atherosclerosis.

2.  At the time of his death, the veteran was service 
connected for contusions of the chest and back with 
degenerative disc disease of the lumbar spine rated as 
60 percent disabling.  He was also service connected for 
bilateral osteoarthritis of the knees, each rated as 10 
percent disabling, and bilateral knee instability, rated as 
20 percent disabling for the left knee and 30 percent 
disabling for the right knee.  The veteran was also in 
receipt of a total disability rating based upon individual 
unemployability (TDIU).

3.  The medical evidence of record supports the conclusion 
that the veteran's death was not related to his military 
service or to any incident thereof, nor was it proximately 
due to his service-connected disabilities.

4.  Under VA rating decisions made during the veteran's 
lifetime, he did not have a disability that was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding his death.  He was not a former 
prisoner of war, and died more than 5 years after his 
separation from service.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2004).

2.  The criteria for DIC under the provisions of 38 U.S.C.A. 
§ 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. § 
1310.  She essentially contends that the veteran's service-
connected back and knee disabilities rendered him weak and 
unable to exercise, which resulted in an overall debilitated 
state and in turn led to his demise.  Alternatively, she 
seeks DIC benefits pursuant to 38 U.S.C.A. § 1318.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this case has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the appellant 
was notified by the June 2004 statement of the case (SOC) and 
the October 2004 supplemental statement of the case (SSOC) of 
the pertinent law and regulations (including those pertinent 
to service connection for the cause of the veteran's death), 
of the need to submit additional evidence on her claims, and 
of the particular deficiencies in the evidence with respect 
to her claims.  

More significantly, a letter was sent to the appellant in 
November 2002, which was specifically intended to address the 
requirements of the VCAA.  The November 2002 letter from the 
RO specifically notified the appellant of the need to submit 
evidence showing the "cause of death;" an "injury, disease 
or other event in service;" and a "relationship between the 
cause of death and the injury, disease, or event in service" 
(emphasis in original). 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the November 
2002 VCAA letter, the appellant was informed that VA would 
assist her by making "reasonable efforts" to obtain 
evidence such as "medical records, employment records, or 
records from other Federal agencies."  The appellant was 
also informed that VA would obtain the veteran's service 
medical records, medical evidence from the Department of 
Defense and VA Medical Centers, and would obtain "other 
military service records if they are necessary."  
Furthermore, she was notified that VA would attempt to obtain 
any medical records she identified, and that VA would provide 
a "medical opinion if we decide it's necessary to make a 
decision on your claim." 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The November 2002 letter notified the appellant that she 
"must give us enough information about these records so that 
we can request them from the person or agency who has them . 
. . [i]t's still your responsibility to make sure that these 
records are received by us."  She was also advised that she 
could submit an opinion from her own doctor regarding the 
relationship between her husband's death and any "injury, 
disease or event in service."  Moreover, she was informed to 
identify any medical treatment records she wanted VA to 
attempt to obtain.  

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The June 2004 SOC specifically requested that the appellant 
"provide any evidence in [her] possession that pertains to 
the claim."  However, the Board acknowledges that the 
November 2002 VCAA notice contained no specific request for 
the appellant to provide any evidence in her possession that 
pertained to the claim or something to the effect that she 
give VA everything she had that pertained to her claim.  See 
id.  A complying notice, however, need not necessarily use 
the exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).  The RO asked the appellant for all the information 
and evidence necessary to substantiate her claim - that is, 
evidence of the type that should be considered by VA in 
assessing the claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, that the 
omission of a request for "any evidence in the claimant's 
possession that pertains to the claim" did not harm the 
appellant, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id.

The Board notes that the November 2002 VCAA letter did not 
include notice regarding the provisions of 38 U.S.C.A. 
§ 1318.  However, the June 2004 SOC included the provisions 
of the statute and informed the appellant of the requirements 
for receipt of DIC benefits.  In any event, the Board has 
determined that adequate evidence necessary to adjudicate the 
claim has already been submitted.  Specifically, resolution 
of the DIC issue hinges on evidence which is already in the 
file.  No amount of further development could add anything of 
significance to the evidentiary record.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is no reasonable possibility that 
any further assistance would aid the claimant in 
substantiating his claim].  

Therefore, no benefit would flow to the appellant if the 
Board were to remand the case for further VCAA compliance 
action.  Additional development by the Board would only serve 
to waste scarce VA resources and unnecessarily delay the 
ultimate adjudication of the appellant's claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant]; see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided].  

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the appellant was provided with 
notice of the VCAA prior to the initial adjudication of these 
claims in January 2003.  Therefore, there is no prejudice to 
the appellant in proceeding to consider the claim on the 
merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
treatment records, extensive private medical records 
(including an opinion from Dr. S.D.K.), and personal 
statements together with statements from I.M., D.A., K.B., 
and D.I.  The appellant indicated in a letter dated December 
2004 that she had no additional evidence to submit regarding 
her claims.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that development of the claim, 
consistent with the provisions of the VCAA, has been 
accomplished.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The appellant was provided with ample 
opportunity to submit evidence and argument in support of her 
claim, and presented testimony before the undersigned VLJ at 
the RO in February 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Factual Background

The veteran's service medical records reveal that he was 
wounded in June 1945 when his ship hit a mine off the coast 
of Borneo.  The veteran was briefly hospitalized with 
complaints of pain in the sacral region.  X-rays revealed 
that the lumbosacral spine was essentially normal, albeit 
with a possible fracture of the lower fourth lumbar vertebral 
body.  After approximately one week in the hospital, the 
veteran was moving around "without too much discomfort" and 
was returned to duty.  Service medical records, including the 
veteran's May 1946 separation examination, are completely 
negative for complaint or treatment of a respiratory or 
cardiac condition of any kind.

Shortly after discharge, the veteran was granted service 
connection for residuals of contusions to the chest and back 
in a May 1946 rating decision.  A noncompensable disability 
rating was assigned.  The veteran was next examined in 
October 1947 at which time he complained that he had 
experienced recurrent sharp mid-back pain "induced by 
certain motions" since the time of his June 1945 injury.  
However, on physical examination, the veteran did not walk 
with a limp, was able to stand on his toes, and had no 
limitation of motion.  Based on these findings, the veteran's 
noncompensable evaluation was continued by a November 1947 
rating decision.  

The veteran was next hospitalized in October 1948 for 
"psychoneurosis, anxiety reaction."  During his six-day 
admission, the veteran did not complain of any back pain or 
related symptomatology.  His physical complaints were limited 
to soreness over the kidneys after heavy lifting and 
frequency of urination which occurred after the veteran 
reported "working 14 hours a day and going out every night 
for six weeks."  Urologic consultation was requested, but 
the veteran checked himself out of the hospital against 
medical advice before such could be accomplished.  

Following the veteran's October 1948 hospitalization, there 
is no report of medical treatment of record until September 
1979, at which time the veteran was treated at the San Diego 
VA Medical Center (VAMC) for intermittent chest pain.  
Although clinical testing ruled out a myocardial infarction, 
the veteran was noted to be obese with a history of 
hypertension since 1965.  A follow-up examination in March 
1980 was essentially negative (with the exception of an 
elevated blood pressure reading), and it was noted that the 
veteran was jogging a mile per day.  

The veteran was next seen in October 1981 with complaints of 
bilateral lower extremity pain, especially in the knees.  He 
noted that these symptoms had been present since service, but 
had been worsening.  Physical examination revealed that the 
veteran had a full range of motion in his right knee without 
swelling or crepitus.  Slight laxity of the right medial 
collateral and anterior cruciate ligaments was noted, but the 
knee was essentially stable.  Examination of the left knee 
revealed a large suprapetellar effusion with flexion limited 
to 100 degrees.  Ligaments were within normal limits.  

On follow-up examination in January 1982, the veteran 
reported that his back and lower extremity pain occurred only 
occasionally and was "moderate in intensity."  Physical 
examination showed slight effusion of both knees with no real 
tenderness to palpation.  Flexion was to 110 degrees in both 
knees.  Osteoarthritis of the bilateral knees was noted on X-
ray.  The veteran was advised to lose 30-40 pounds to take 
stress off the knees, at which time his knees would be 
reevaluated.  In a March 1982 rating decision, the RO denied 
the veteran a compensable rating for his service-connected 
residuals of back and chest contusions.  This decision also 
denied service connection for a bilateral knee condition.

Thereafter, an October 1985 X-ray revealed no fracture, 
subluxation, disc space narrowing, focal bone erosion, 
spondylolysis, or sacroiliac erosion of the spine.  Mild to 
moderate degenerative disc disease was found throughout the 
lumbar spine together with moderate sclerotic degenerative 
changes involving the L4-5 and L5-S1 facet joints 
bilaterally.  Minor degenerative changes were also noted in 
the thoracic spine together with a 6mm calcified granuloma of 
the right middle lung lobe.  Further examination also 
revealed adult onset diabetes mellitus and hyperlipidemia.  
The veteran's obesity was again noted and a 1200 calorie/day 
diet was prescribed.

Private treatment records from October 1987 to August 1991 
reveal that the veteran was seen on multiple occasions for 
left chest and arm pain with accompanying dizziness.  A 
diagnosis of atherosclerosis was rendered in July 1991.  
Shortly thereafter, the veteran underwent a three-vessel 
coronary artery angioplasty following a myocardial infarction 
in August 1991.  Following this procedure, surgical 
intervention was again required for a small bowel obstruction 
in September 1991.  

Medical records from January to April 1993 show treatment for 
pain in the low back radiating to the legs together with 
severe knee pain.  January 1993 X-rays of the lumbar spine 
revealed osseous demineralization with mild hypertrophic 
spurring involving the margins of the lower thoracic 
vertebrae at L1 through L3.  Moderate degenerative spurring 
at L4-5 and degenerative changes in the lower lumbar 
posterior facets was also identified.  No fracture, 
subluxation, or disc space narrowing was found and alignment 
of the lumbar vertebrae was normal.  March 1993 images of the 
left knee showed severe medial joint space narrowing with 
vacuum changes in the region of the meniscus suggesting 
degenerative change.  Hypertrophic growth at the medial 
femoral epicondyle and medial tibial plateau was also noted 
together with suprapatellar effusion.  Despite these 
conditions, the veteran reported that he was still able to 
golf, exercise on a "treadmill and machines," and work as a 
part-time real estate agent.  However, as a result of the 
radiological findings, a left knee arthroscopy, including 
partial medial meniscectomy with abrasion chrondroplasty of 
the medial compartment, tibia, femur, and patella was 
performed in April 1993.

The record also includes the report of a November 1994 VA 
examination.  During this examination, the veteran complained 
of severe low back and knee pain, which he contended 
sometimes left him "barely able to walk."  Despite the 
pain, the veteran reported that swimming helped and that he 
was able to keep active at a gymnasium.  Physical examination 
of the spine revealed no postural abnormality or fixed 
deformity.  No paraspinal muscle tenderness or spasm was 
identified.  Forward flexion of the lumbar spine was to 85 
degrees with backward extension to 15 degrees.  Left lateral 
flexion was to 25 degrees with right lateral flexion to 
20 degrees.  Left and right rotation was to 20 and 25 
degrees, respectively.  Objective evidence of pain on motion 
was minimal.  Motor examination of the bilateral lower 
extremities was 5/5 with sensation intact throughout.  
Proprioceptive senses were present and intact with no 
positive straight leg raise or other tension signs noted.  
Examination of the knees revealed some crepitus with range of 
motion and a bilateral varus deformity, but with no swelling 
or effusion.  Flexion was to 105 degrees for the right knee 
and 110 for the left.  A diagnosis of bilateral knee 
osteoarthritis "with genu varum deformity" was rendered 
which was found to "significantly limit [the veteran's] 
activity level."  No objective evidence of leg pain outside 
of the knees was identified.

During a March 1996 VA spine examination, the veteran 
indicated that his low back and leg pain had steadily 
increased over the years "to the point where it is markedly 
debilitating."  The veteran reported using two canes to 
assist with ambulation for approximately two years and had 
totally given up golf secondary to back pain.  Physical 
examination revealed no significant postural abnormality or 
fixed deformity apart from mild kyphosis.  Forward flexion of 
the lumbar spine was to the knees with backward extension of 
15 degrees.  Left and right lateral flexion was to 20 degrees 
and left and right rotation was to 25 degrees.  Marked pain 
was noted at the extremes of motion.  Gait was significant 
for a left-sided limp.  Muscle strength throughout both lower 
extremities was within normal limits with the exception of 
the right extensor hallucis longus and tibialis anterior, 
which were 4+/5, and left hamstrings, which were 4+/5.  X-
rays showed mild multi-level degenerative disc disease and 
subsequent bilateral lower extremity radicular symptoms.

During a March 1996 VA peripheral nerves examination, the 
veteran again noted using two canes for stability and further 
reported that he had no activity due to back pain.  Physical 
examination, however, demonstrated that the veteran was able 
to tentatively stand on both toes and heels.  Straight leg 
raising precipitated severe pain in the posterior thigh 
radiating to the lumbar region.  Muscle strength was intact 
for the iliopsoas, quadriceps, hamstrings, anterior tibial, 
toe extensors, peroneous, posterior tibial, and 
gastrocsoleous muscles.  Overall, the examiner noted chronic 
degenerative osteoarthritis resulting in spinal stenosis at 
L4-5 and L5-S1, thereby producing bilateral radiculopathy.  
Degenerative osteoarthritis of the knees was also identified, 
which the examiner noted was "probably related to the back 
injury since [the veteran] had to put more weight on the knee 
areas for stability."

A February 1996 letter from Dr. S.R. noted findings similar 
to those of the March 1996 VA examiners, including the 
presence of degenerative disc disease, spinal stenosis, and 
chronic disc herniation affecting the foramina and nerve 
roots.  Dr. S.R. further opined that the veteran's bilateral 
leg pain was secondary to these conditions.  

In a March 1996 letter, Dr. N.S. indicated that he too had 
treated the veteran for these conditions, remarking that the 
veteran could "only walk with the assistance of a cane or 
walker, is limited to walking short distances, and is in 
constant pain."  Dr. N.S. further indicated a coexisting 
diagnosis of coronary artery disease.  

Despite these difficulties, the veteran indicated that he 
belonged to various health clubs from 1954 to 1996, working 
out as often as three times a week in attempt to maintain 
and/or retain as much mobility as possible.

The record also includes January 1996 letters from I.M. and 
D.I.; a February 1996 statement from K.B.; and a March 1996 
statement from D.A.  Each of these individuals stated that 
they had witnessed the veteran experience back and knee 
problems since the 1940s and 1950s.  These statements 
indicate that the veteran's complaints of pain have at 
various times limited his ability to walk, play golf, lift 
heavy objects, or perform similar tasks.

An additional VA examination of the veteran was conducted in 
October 1996.  The veteran again complained of episodes of 
low back pain with radiculopathy to the lower extremities 
together with pain, swelling, and instability of the knees.  
Range of motion of the right knee was to 110 degrees, with 
range of motion of the left knee to 90 degrees.  Physical 
examination of the lumbar spine revealed 70 degrees flexion 
and 10 degrees extension together with 20 degrees rotation to 
the right and 15 to the left.  X-rays of the bilateral knees 
showed moderate degenerative changes, with narrowing of the 
medial joint spaces and associated osteophytic spurring.  
Spine X-rays showed moderate degenerative disc disease with 
osteoarthritis of the lumbar spine.

Following these examinations, a November 1996 SSOC 
recharacterized the veteran's back disability to "residuals 
of contusion, chest and back with degenerative changes and 
degenerative disc disease of the lumbar spine."  
A 60 percent evaluation was assigned.  The same decision 
granted service connection for bilateral knee osteoarthritis, 
assigning a 10 percent disability rating for each knee.  

As a result of his lumbar spine condition, the veteran 
underwent a lumbar laminectomy of L3, L4, L5 and S1 in 
February 1997.  At that time, a foraminotomy of L3-4, L4-5 
and L5-S1 was also performed together with interbody fusion 
of L3-4 and lateral transverse process fusion of L3-4.  One 
year later, in February 1998, however, Drs. M.B. and N.S. 
submitted letters to the RO indicating that further surgical 
intervention to correct the veteran's spine and knee 
conditions was impossible due to his weakened heart muscle 
and previous coronary disease.

In a March 1998 letter to the RO, the veteran again 
complained that he was severely limited in his activities as 
a result of constant pain in the back, knees, and legs.  He 
also reported having to walk with two canes due to knee 
instability, and that even with the canes, any walking caused 
severe burning knee pain.  The veteran also noted that he 
performed physical therapy exercises at home for more than an 
hour a day to prevent further loss of mobility.

An additional VA examination conducted in April 1998 
identified complaints and finding congruent with earlier 
examinations.  In particular, the examiner noted that the 
veteran' severe bilateral degenerative joint disease of the 
knees significantly limited his ability to ambulate, and that 
even performing basic activities of daily living could be 
quite painful for the veteran.  Flexion of each knee was to 
100 degrees.  The examiner also characterized the veteran's 
residual low back following his February 1997 surgery as 
severe, with flexion limited to 45 degrees.

Subsequent to this examination, an October 1998 rating 
decision continued the 60 percent rating assigned the 
veteran's back disability as well as the 10 percent ratings 
assigned for osteoarthritis of the knees.  The October 1998 
rating decision also granted service connection for bilateral 
knee instability, assigning a 30 percent disability rating 
for the left knee and a 20 percent rating for the right.  A 
total rating based upon individual unemployability was also 
granted, effective March 30, 1994.

Both private and VA treatment records following the October 
1998 rating decision indicate sporadic complaints regarding 
the veteran's back and knee disabilities (together with 
reports of decreased mobility) until his eventual demise in 
October 2002.  These treatment records also show treatment 
for a host of additional nonservice-connected disabilities 
during the same time period.  Specifically, the records 
indicate that the veteran received regular treatment for 
multiple cardiac conditions, including hypertension (which 
had been previously diagnosed in 1965); type II diabetes 
mellitus and hyperlipidemia (which had been previously 
diagnosed in 1985); and atherosclerotic heart disease (which 
had been previously diagnosed in 1991).  The veteran also was 
also treated for a myriad of other heart conditions, 
including coronary artery disease, congestive heart failure, 
unstable angina, and ischemic heart disease.  These records 
further indicate that the veteran underwent a quintuple 
bypass in 1995 and that his father, sister, and two brothers 
died of myocardial infarctions.  As previously noted by Drs. 
M.B. and N.S., the veteran was found to be a poor candidate 
for surgery to correct his back and knee disability due to 
his poor cardiac health. 

In addition to his cardiac condition, the veteran was also 
treated for a number of respiratory problems, including COPD.  
A long history of smoking (at one time as many as two packs a 
day) was noted which continued until only months before the 
veteran's death.  Treatment records also include diagnoses of 
a small bowel obstruction in May 2000, for which a small 
bowel resection was performed; non-Hodgkin's lymphoma also in 
May 2000, for which the veteran underwent a course of 
chemotherapy; and basal cell carcinoma, which necessitated 
surgical intervention in August 2001.

The veteran died in October 2002 at the age of 76.  The death 
certificate lists respiratory failure as the immediate cause 
of death due to cardiac failure, COPD, and coronary 
atherosclerosis.  The death certificate also lists pneumonia 
as a significant condition contributing to, but not causing, 
death and further notes that bypass surgery was performed in 
1995 to treat the veteran's cardiac ailments.  No autopsy was 
performed.

The appellant has contended through a number of submissions 
to VA and her February 2005 hearing testimony that the 
veteran's service-connected back and knee disabilities 
prevented him from exercising, which in turn led to the 
cardiac and respiratory ailments causing his eventual demise.  
In support of her contentions, the appellant has submitted a 
November 2003 letter from the veteran's private physician, 
Dr. S.D.K.  Dr. S.D.K. noted that the veteran's coronary 
artery disease developed over many years and resulted in 
several angioplasties and a quintuple bypass in 1995, after 
which cardiac function steadily declined.  Dr. S.D.K. further 
opined that hypertension, diabetes, and high cholesterol were 
important causes of the veteran's coronary artery disease and 
that his back and knee disabilities prevented him from 
exercising in any meaningful way.  Dr. S.D.K. concluded that 
"[w]e will never know what the outcome would have been if 
[the veteran] had not suffered from the injuries he acquired 
in the United States Armed Forces however, his inability to 
exercise probably did worsen [his hypertension, diabetes, and 
high cholesterol] and probably hastened his demise."



1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted on a presumptive basis for certain 
chronic disabilities, including hypertension and diabetes 
mellitus when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection for cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2004).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2004); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2004).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2004).

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  In essence, she contends that the veteran's 
service-connected back and knee disabilities caused a lack of 
exercise and debility which in turn led to the heart and 
respiratory ailments that caused the veteran's demise.  

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The first element has been satisfied and the Board regrets 
the appellant's loss of her husband. 

With respect to the second element, as an initial matter, the 
Board will explore whether there is evidence of in-service 
incurrence or aggravation of a cardiac or respiratory 
disease.  The veteran's death certificate, executed by a 
medical doctor, shows that he died in October 2002 at the age 
of 76, and that the immediate cause of death was respiratory 
failure due to cardiac failure, COPD, and coronary 
atherosclerosis.  

The medical and other evidence of record does not indicate 
that a heart or respiratory condition of any kind (including 
hypertension and diabetes mellitus) was manifested during 
active service, at the time of service separation, or within 
any applicable presumptive period.  In particular, the 
medical evidence of record indicates that hypertension was 
not diagnosed until 1965, nearly two decades after service.  
Moreover, diagnoses of diabetes mellitus and hyperlipidemia 
were not rendered until 1985 and atherosclerosis was not 
diagnosed until 1991.  Initial diagnosis and treatment for 
the veteran's other cardiac and respiratory conditions began 
subsequent to these diagnoses.  Thus, service connection for 
the veteran's heart and respiratory conditions is not 
warranted on a direct or presumptive basis.  

The appellant does not appear to contend that the veteran's 
fatal cardiac and respiratory ailments started during 
service.  Rather, as indicated above, she contends that his 
service-connected disabilities caused or contributed to his 
demise.  

At the time of his death, the veteran was service connected 
for contusions of the chest and back with degenerative disc 
disease of the lumbar spine rated as 60 percent disabling.  
He was also service connected for bilateral osteoarthritis of 
the knees, each rated as 10 percent disabling, and bilateral 
knee instability, rated as 20 percent disabling for the left 
knee and 30 percent disabling for the right knee.  The 
veteran was also in receipt of TDIU.  Element (2), the 
presence of a service-connected disability, is accordingly 
satisfied to that extent.  The Board will therefore move on 
to a discussion of element (3), medical nexus between these 
service-connected disabilities and the veteran's death.  

A preponderance of the medical evidence does not support the 
appellant's theory that the veteran's service-connected back 
and knee disabilities led to a lack of exercise, which in 
turn caused the cardiac and respiratory disabilities that 
eventually led to his death.  To the contrary, a careful 
review of the medical evidence indicates that the veteran's 
cardiac and respiratory problems began long before his 
service-connected disabilities prevented him from getting 
adequate exercise. 

The veteran was initially diagnosed with hypertension in 1965 
and reported to the San Diego VAMC with complaints of chest 
pain in September 1979.  However, the veteran reported to his 
physician in March 1980, some 15 years after the hypertension 
diagnosis and months following his treatment for chest pain, 
that he was jogging a mile a day, indicating that he was able 
to and did exercise.  Moreover, some months later, in October 
1981, physical examination of the veteran revealed a full 
range of motion in the right knee with no swelling or 
crepitus and flexion of the left knee to 100 degrees.  Such 
findings suggest that, at that time, the veteran's knee 
disability did not prevent him from exercising.  Even in 
January 1982, nearly two decades after the hypertension 
diagnosis, the veteran indicated that his back and lower 
extremity pain occurred only occasionally and was only 
"moderate in nature."  

The veteran was also diagnosed with hyperlipidemia and 
diabetes mellitus in October 1985 and atherosclerosis in 
1991, yet some eight years after the hyperlipidemia and 
diabetes mellitus diagnoses, and two years after the 
atherosclerosis diagnosis, the veteran reported that he was 
still able to play golf and regularly exercise on a 
treadmill.  Indeed, at the time of the October 1985 
diagnoses, the veteran's physician characterized his 
degenerative disc disease as "mild to moderate" in nature.  
It is further noted that after his 1991 myocardial 
infarction, angioplasty, and diagnosis of atherosclerosis, 
coupled with his 1993 arthroscopic knee surgery (at a time 
when he reported being "barely able to walk" because of 
back and knee pain), the veteran reported in 1994 that he got 
regular exercise in the form of swimming and working out at a 
gymnasium.  The veteran's 1994 report of being able to swim 
and work out despite the claimed back and knee pain is 
further supported by the November 1994 VA examiner who found 
nearly full range of motion of the lumbar spine with minimal 
evidence of pain on motion.  Motor examination of the lower 
extremities was 5/5 and range of motion in both knees 
exceeded 100 degrees.  Apparently, the veteran was still able 
to follow an exercise regimen despite his back and knee 
disabilities.

The record reflects that after his 1995 quintuple bypass, the 
veteran was able to continue to exercise to some degree.  
Indeed, the veteran reported in correspondence to VA that he 
maintained a health club membership until 1996 (which he had 
maintained since the 1950s) and noted in 1998 that he 
performed physical therapy exercises in his home for over an 
hour a day.  These statements clearly reveal that despite his 
knee and back disabilities, the veteran was still able to 
exercise regularly well after having been diagnosed with 
hypertension, diabetes, and atherosclerosis; having suffered 
a myocardial infarction; and undergoing angioplasty and 
bypass operations. 

The medical evidence further indicates that the veteran's 
cardiovascular ailments prevented more aggressive treatment 
of his service-connected musculoskeletal disabilities.  Drs. 
M.B. and N.S both concluded in February 1998 that surgical 
intervention to repair the veteran's back and knee 
disabilities was an impossibility due to the veteran's poor 
cardiac health.  Thus, it appears that the potential 
treatment modalities for the veteran's back and knee 
disabilities were limited by his cardiovascular difficulties.  
Treatment that may very well have assuaged the veteran's pain 
and increased his mobility could not be performed due to the 
pre-existing heart condition.  Thus, the medical evidence 
does not support the appellant's argument that the veteran's 
service-connected disabilities worsened his cardiovascular 
health, but rather the reverse.

The only medical opinion potentially supporting the 
appellant's theory is Dr. S.D.K.'s November 2003 opinion 
which contended that while "[w]e will never know what the 
outcome would have been if [the veteran] had not suffered 
from the injuries he acquired in the United States Armed 
Forces however, his inability to exercise probably did worsen 
[his hypertension, diabetes, and high cholesterol] and 
probably hastened his demise."  Dr. S.D.K.'s opinion is 
speculative in nature because it utilizes phrases such as 
"we will never know" and "probably" in rendering a 
conclusion.  Because of the manifest uncertainty in Dr. 
S.D.K.'s opinion, it is of no probative value.  The Court has 
long held that medical opinions, which are general and 
speculative in nature, cannot support a claim for benefits.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) [medical evidence which is 
speculative, general or inconclusive in nature cannot support 
a claim].

Perhaps the most important aspect of Dr. S.D.K.'s opinion was 
her conclusion that hypertension, diabetes, and high 
cholesterol were the leading causes of the veteran's heart 
disease, which eventually led to his death.  As explained 
above, hypertension was first diagnosed in 1965 and diabetes 
and hyperlipidemia were first diagnosed in 1985.  For many 
years after these diagnoses, the veteran maintained an active 
lifestyle, which included activities such as golf, swimming, 
working out a gym, and performing daily at-home physical 
therapy exercises.  The medical evidence therefore indicates 
that the key causes of the veteran's death preceded his 
inability to exercise close to the end of his life. 

Even assuming arguendo that the veteran was not able to 
exercise for a number of years preceding his death, the 
medical evidence indicates that other nonservice-connected 
disabilities may have led to such debility.  Most 
importantly, the veteran was diagnosed with non-Hodgkin's 
lymphoma only two years before his death, which required 
treatment with chemotherapy and undoubtedly decreased overall 
mobility.  The veteran also underwent surgery for a bowel 
obstruction in 2000 and skin cancer in 2001, when his 
physicians had determined years before that his cardiac 
condition made him a poor surgical candidate.  Moreover, the 
medical records indicate that the veteran had a history of 
obesity and that such may have contributed to his poor 
cardiovascular health.  With regard to COPD and respiratory 
ailments, the medical evidence indicates that the veteran had 
a long history of tobacco use, and only quit smoking in the 
months before his death.  Indeed, at one time the veteran 
reported smoking up to two packs of cigarettes per day.  In 
short, these nonservice-connected disabilities in the final 
two years of the veteran's life appear to have contributed to 
any lack of exercise on his part.

The only other evidence linking the veteran's death to his 
service-connected disabilities emanates from the appellant 
herself.  Although the appellant has argued that a connection 
exists between the veteran's service-connected disabilities 
and his death, it is well-established that a layperson is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and her opinion is not 
considered to be competent medical evidence.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Although the appellant is 
competent to report on the difficulty the veteran's 
disabilities caused him, she is not competent to opine on 
medical matters such as the cause of his death.  
See 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board has also considered the provisions of 38 C.F.R. 
§ 3.312(c)(3) (2004), which require VA to carefully consider 
the debilitating effects of service-connected diseases to the 
extent they would render a person less capable of resisting 
the effects of other disease or injury primarily causing 
death.  The regulations state that where the service-
connected condition affects vital organs, as distinguished 
from muscular or skeletal functions, and is evaluated a 100 
percent disabling, debility may be assumed.  In the instant 
case, the veteran was in receipt of a total disability rating 
immediately before his death for multiple back and knee 
disabilities.  Since these disabilities were of a 
musculoskeletal nature, and did not affect a vital organ, 
debility is not assumed.  

Although debility may not be automatically presumed in this 
case, the Board has nevertheless given careful consideration 
to the appellant's argument that the veteran's service-
connected musculoskeletal disabilities led to overall 
debility, which in turn caused respiratory and cardiovascular 
disease and ultimately his death.  However, as outlined in 
greater detail above, the medical evidence reflects that 
despite the veteran's back and knee disabilities, he 
maintained an active lifestyle in the years immediately 
preceding death and was able to exercise on a fairly regular 
basis.  As a result, it appears from the medical record, that 
the veteran's service-connected musculoskeletal disabilities 
did not prevent regular exercise, did not cause debility, and 
did not lead to the respiratory and cardiovascular conditions 
that caused his demise.

In summary, a preponderance of the evidence of record is 
against a finding that a disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2004).  The veteran's cardiac 
and respiratory ailments shown as the cause of death were not 
clinically demonstrated during service or within any 
applicable presumptive period following service.  
Additionally, as discussed in detail above, a preponderance 
the medical evidence of record does not show that the 
veteran's service-connected back and knee disabilities were 
either a principal or a contributory cause of his death.  
Although there is a speculative medical opinion to the effect 
that the veteran's service-connected back and knee 
disabilities led to an inability to exercise, thus hastening 
death, such evidence is outweighed by the bulk of the medical 
evidence which demonstrates that the veteran was able to 
exercise and therefore no such basis is shown to exist.  

Accordingly, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim.  The benefit sought on appeal 
is accordingly denied.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C. § 1318.

Pertinent Law and Regulations

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability. 38 U.S.C.A. § 1318 (West 2002).  

In August 2001 VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C. 
§ 1318 in response to the Federal Circuit's decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
[NOVA I].  The stay was to remain in effect pending 
completion of VA rulemaking specified by the Federal Circuit.  
Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
[NOVA II].  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I.  The Federal Circuit held that VA 
could properly construe the "entitle to receive" language 
of 38 U.S.C.A. § 1318 to bar the filing of new claims, i.e., 
"hypothetical entitlement" claims, in which no claim was 
filed during the veteran's lifetime or where a claim had been 
denied and was not subject to reopening.  

Thus, under current VA regulations the term "entitled to 
receive" means that at the time of his or her death a 
veteran had service-connected disability rated as totally 
disabling but was not receiving compensation because of one 
of the stated reasons shown in the regulation.  
See 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2004).

Analysis

As discussed above, in order for DIC benefits to be awarded 
to the appellant under the provisions of 38 U.S.C.A. § 1318, 
it must be established that the veteran received or was 
entitled to receive compensation for a service-connected 
disability at the rate of 100 percent for a period of 10 
years immediately preceding his death.  [The veteran was not 
a former prisoner of war and was not continuously rated 
totally disabling for a period of not less than five years 
from the date of his discharge from active duty, which was in 
1946, so those parts of § 1318 are clearly not applicable.]

According to 38 C.F.R. § 3.22 (2004), the veteran must have 
been receiving, or entitled to receive, compensation benefits 
at the time of his death; the appellant cannot establish 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 by 
showing "hypothetical" entitlement.  See National 
Organization of Veterans' Advocates, Inc., supra, 260 F.3d 
at 1365.  

At the time of his death, the veteran was service connected 
for contusions of the chest and back with degenerative disc 
disease of the lumbar spine rated as 60 percent disabling.  
He was also service connected for bilateral osteoarthritis of 
the knees, each rated as 10 percent disabling, and bilateral 
knee instability, rated as 20 percent disabling for the left 
knee and 30 percent disabling for the right knee.  The 
veteran was also in receipt of a total disability rating 
based upon individual unemployability (TDIU), effective March 
30, 1994.  Hence, the veteran's total disability rating was 
in effect for approximately eight an a half years immediately 
prior to his death, short of the 10 year period required 
under 38 U.S.C.A. § 1318(b).  Therefore, the appellant is not 
eligible for DIC benefits under § 1318(b) on the grounds that 
the veteran had not actually been in receipt of, or actually 
established entitlement to, a total rating for 10 years prior 
to his death.  38 C.F.R. § 3.22 (2004).

The Board must address the question of whether the veteran 
was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  According to the only 
subsection of 38 C.F.R. § 3.22 potentially applicable in this 
case (the other subsections of the regulation involve other 
circumstances inapplicable here such as the withholding or 
waiver of payment) "entitled to receive" means that, at the 
time of death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving 
compensation because the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issue of disability evaluation or effective date.  
See 38 C.F.R. § 3.22(b)(3) (2004).  

In this case, there is no specific contention that any of the 
RO's rating decisions, including a January 1998 rating 
decision that initially denied entitlement to TDIU, were 
clearly and unmistakably erroneous.  

In short, the veteran was not rated by VA as totally disabled 
for a continuous period of at least 10 years immediately 
preceding his death, or for five years following discharge 
from service.  See 38 U.S.C.A. § 1318(b).  Thus, there is no 
legal basis for entitlement to DIC under 38 U.S.C.A. § 1318.  
See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) [in a case where the law and not 
the evidence is dispositive, a claim must be denied because 
of the absence of legal merit or the lack of entitlement 
under the law].  


ORDER

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310 is 
denied.

Entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


